             Case 1:18-cv-00461-SAG Document 79
                                             78 Filed 01/19/21 Page 1
                                                                    3 of 1
                                                                         3



IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

Jeff Hulbert, et al.

                 Plaintiffs,

        v.                                            Civil No.: 1:18-CV-00461-SAG

Sgt. Brian Pope, et al.

                 Defendants.


                                             ORDER

        UPON CONSIDERATION of the Plaintiffs’ Consent Motion to Extend Time, it is this it

is this 19th day of January, 2021, by the United States District Court for the District

of Maryland, hereby

        ORDERED, that the Plaintiffs’ Consent Motion to Extend Time is hereby GRANTED;

and it is further

        ORDERED, that the following filing deadlines shall be modified as follows:

        Plaintiffs’ Opposition Deadline:              Extended from 01/20/2021 to 02/10/2021

        Defendants’ Reply Deadline:                   Extended from 02/10/2021 to 03/03/2021


NO FURTHER EXTENSIONS WILL BE GRANTED.

                                                                        /s/
                                                      ________________________________
                                                      Stephanie A. Gallagher
                                                      United States District Judge
